DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on October 11, 2021 have been considered by the examiner (see attached PTO-1449 form).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 10/11/2021 Remarks that neither Cugnini nor Fry teaches “detect any devices that are observable on and within range of the wireless PAN”.  Applicant further explains Fry’s disclosure in col. 2, lines 23-33: “In some such examples, the base station or counterfeit base station monitors registration request from the mobile devices to determine the number of mobile devices in a location.  In such examples, the mobile devices automatically attempt to register with the base station or counterfeit base station in order to gain access to a network”.
In response to Applicant’s argument, Examiner respectfully disagrees.  Fry discloses “detect any devices that are observable on and within range of the wireless PAN” and Examiner directs Applicant’s attention to col. 4, lines 29-62, col. 6, lines 7-30, 100 cell phones 120 (i.e., n=100) connected with the femtocell 110 from 5:30-9:30 PM.  Accordingly, an audience measurement entity, upon receipt of the above information, determines that 100 people (or approximately 100 people) were exposed to the Super Bowl at the restaurant between 5:30 PM and 9:30 PM (emphasis added).
Applicant argues on pages 11+ of the 10/11/2021 Remarks that Fry fails to teach the consolidation of these operations (i.e., “detect any devices that are observable on and within range of the wireless PAN, record in the memory viewership data that is indicative of a count of the detected devices in association with the collected channel information that is coincident in time with the detected devices“) in a PAN transceiver unit. 
In response to the argument, Examiner respectfully disagrees.  Fry disclose in col. 4, lines 29-62, col. 6, lines 7-30, col. 7, lines 26-45 and fig. 1 (160), fig. 1 (152) that base station 110 includes counter 160 for tracking a number of mobile devices in communication with the base station.  The media detector 152 may identify and record that approximately 100 people were exposed to the Super Bowl at the restaurant between 5:30pm and 9:30pm.  Fry further discloses in col. 8, lines 52-col. 9, line 31 that 
Applicant argues on pages 11+ of the 10/11/2021 Remarks there would be no need or reason for retaining Cugnini’s cell phone relay if Fry’s base station 110 is deployed because the base station 110 can provide the requisite relay to a remote server/data facility.
In response to Argument, Examiner respectfully disagrees.  A person skilled in the art would reasonably replace Cugnini’s RCVR 11 with Fry’s base station 110 since Cugnini’s RCVR 110 is unable to detect devices observable on and within range of the wireless PAN and record viewership data indicative of a count of the detected devices and Fry’s base station 110 is able to detect devices observable on and within range of the wireless PAN and record viewership data indicative of a count of the detected devices.  It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cugnini with the teachings of Fry, the motivation being to calculate and/or estimate the size of an audience for the detected media.

Applicant argues on pages 13+ of the 10/11/2021 Remarks that Fry fails to teach “wherein the viewership data further includes device type information for the detected devices” as previously claimed in claim 3.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18, 20, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. (U.S. Pub. No. 2011/0014899) in view of Fry et al. (U.S. Patent No. 9,179,185).
Regarding claim 1, Cugnini et al. discloses a system for collecting viewership information about media content presented for display via a set top box (STB) using a portable computing device, the system comprising (see fig. 1 and paragraph 0049):
	    a personal area network ("PAN") transceiver unit for use in relation to a device, wherein the PAN transceiver unit is configured to be a member of a first wireless network, wherein the first wireless network comprises a wireless PAN, the PAN transceiver unit comprising a processor and a memory  wherein the PAN transceiver unit's processor and memory are configured to (see paragraphs 0025-0027, 0034, 0049, fig. 5; receiver (110) uses a short-distance wireless data communication such as Zigbee, Bluetooth to communicate with wireless device (108)): (1) collect channel information for the STB that is indicative of media content for viewing by a viewer through the STB and a screen (see paragraph 0036; history of the user’s program viewing (270)), 
a mobile application comprising a plurality of instructions for execution by a processor of the portable computing device (see paragraph 0034; software application operating on wireless mobile device (180)); and 
wherein the mobile application, upon execution by the portable computing device's processor, is configured to (1) connect to the wireless PAN (see paragraph 0030; facilitating communication between two devices using a first short range radio communication standard capabilities such as Bluetooth or Wi-Fi), (2) connect to a second wireless network (see paragraph 0030 and fig. 1; short-range wireless connection (190) may be uni-directional from receiver (200) to device (180)), (2) connect to a second wireless network (see paragraph 0030 and fig. 1; uni-directional 
However, Cugnini et al. is silent as to (2) detect any devices that are observable on and within range of the wireless PAN, (3) record in the memory viewership data that is indicative of a count of the detected devices in association with the collected channel information that is coincident in time with the detected devices, and (4) output the viewership data via the wireless PAN.
Fry et al. discloses (2) detect any devices that are observable on and within range of the wireless PAN (see col. 4, lines 29-62, col. 6, lines 7-30, col. 7, lines 26-45.  100 cell phones 120 (i.e., n=100) connected with the femtocell 110 from 5:30-9:30 PM.  Accordingly, an audience measurement entity, upon receipt of the above information, determines that 100 people (or approximately 100 people) were exposed to the Super Bowl at the restaurant between 5:30 PM and 9:30 PM (emphasis added)), (3) record in the memory viewership data that is indicative of a count of the detected devices in association with the collected channel information that is coincident in time with the detected devices (see col. 4, lines 46-62; determining number of mobile devices in communication with the base station during the time period the presentation device 154 presented the media), and (4) output the viewership data via the wireless PAN (see col. 17, lines 44-67).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. to include (2) detect any devices that are observable on and within range of the wireless PAN, (3) record in the memory viewership data that is indicative of a count of the detected devices in association with the collected channel information that is coincident in time with the 

Regarding claim 2, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Fry et al. discloses wherein the viewership data includes identifying information about the detected devices (see col. 4, lines 29-45, col 7, lines 13-25; device identifier).

Regarding claim 3, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 2).  Fry et al. discloses wherein the viewership data further includes device type information for the detected devices (see col. 4, lines 20-28).

  Regarding claim 4, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 3).  Fry et al. discloses wherein the device type information includes identification of the detected devices as being a smart phone, tablet computer, and/or health monitoring wearable as applicable (see col. 4, lines 20-28; mobile phone).  

Regarding claim 5, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 3).  Fry et al. discloses the server, wherein the server is configured to store the viewership data in a database, and wherein the database is further configured to link the identifying information and device type information for a 

Regarding claim 6, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 5).  Fry et al. discloses wherein the mobile application, upon execution by the portable computing device's processor, is further configured to obtain demographic information about users of the detected devices (see col. 2, lines 39-col. 3, lines 2, col. 4, lines 29-45).  

Regarding claim 7, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 3).  Fry et al. discloses wherein the processor and memory of the PAN transceiver unit are further configured to track a signal strength for each detected device, and wherein the viewership data includes data indicative of how close each detected device is to the STB when the STB is on a channel in the collected channel information (see col. 4, lines 29-45, col 7, lines 13-25).  

Regarding claim 8, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 2).  Fry et al. discloses wherein the PAN transceiver unit is capable of detecting both observable devices that are registered with the wireless PAN and observable devices that are unregistered with the wireless PAN (see col. 7, lines 26-col. 8, line 4).  


claim 9, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 2).  Fry et al. discloses wherein the viewership data comprises time-stamped data indicative of the collected channel information in association with the identifying information about the detected devices (see col. 2, lines 5-13, col. 7, lines 26-45, col. 16, lines 25-38).

Regarding claim 10, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 9).  Fry et al. discloses wherein the time-stamped channel information comprises channel change information for the STB (see col. 4, lines 63-col. 5, line 15).  

Regarding claim 12, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 9).  Cugnini et al. discloses wherein the mobile application, upon execution by the portable computing device's processor, is further configured to pair the portable computing device with the PAN transceiver unit via the wireless PAN when the portable computing device is within range of the PAN transceiver unit (see paragraph 0027 and fig. 1).

  Regarding claim 13, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 12).  Cugnini et al. discloses wherein the PAN transceiver unit's processor and memory are further configured to condition output of the viewership data to the portable computing device via the wireless PAN based on the portable 

Regarding claim 14, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 13).  Cugnini et al. discloses wherein the PAN transceiver unit's processor and memory are further configured to condition output of the viewership data to the portable computing device via the wireless PAN based on (1) the portable computing device pairing itself with the PAN transceiver unit, and (2) the PAN transceiver unit's determining from its memory that the paired portable computing device has the proxy service (see paragraphs 0027-0028 and fig. 1).  

Regarding claim 15, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 13).  Cugnini et al. discloses wherein the mobile application, upon execution by the portable computing device's processor, is further configured to advertise a unique identifier via the wireless PAN, wherein the unique identifier establishes the portable 46computing device as being registered to pair with the wireless PAN and having the proxy service (see paragraphs 0025-0028 and fig. 1).  

Regarding claim 16, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 2).  Cugnini et al. discloses the server (considered as service provider, 150), the STB (considered as receiver, 110), and the portable computing device (considered as device,180), and wherein the second wireless network (wireless 

Regarding claim 17, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the STB is a satellite television STB (see paragraphs 0021, 0025 and fig. 1).  


Regarding claim 18, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the collected channel information corresponds to live media content for viewing via the STB (see paragraphs 0021, 0024).  

Regarding claim 20, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the wireless PAN comprises a Bluetooth BLE network (see paragraphs 0020, 0023, 0024, 0034). 

 Regarding claim 21, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the PAN transceiver unit is configured for connection with the STB and receives the channel information from the STB (see fig. 1).

claim 26, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 4).  Fry et al. discloses wherein the server is further configured to draw inferences about how many persons are presumed to be present in the viewership data based on the count and the device type information for the detected devices (see col. 6, lines 7-30)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. and Fry et al. as applied to claim 1 above, and further in view of Ivanyi (U.S. Pub. No. 2004/0031045).

Regarding claim 19, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the PAN transceiver unit's processor and memory are further configured to (1) collect STB interaction data that comprises at least one of responses to polls and or games, requests for further information about a product, and (2) include the collected STB interaction data with the viewership data (see paragraphs 0026, 0055).
However, Cugnini et al. and Fry et al. are silent as to wherein the PAN transceiver unit's processor and memory are further configured to (1) collect STB interaction data that comprises at least one of volume changes, start recording requests, and/or end recording requests for the STB, and (2) include the collected STB interaction data with the viewership data.
Ivanyi discloses wherein the PAN transceiver unit's processor and memory are further configured to (1) collect STB interaction data that comprises at least one of 
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. and Fry et al. to include (1) collect STB interaction data that comprises at least one of volume changes, start recording requests, and/or end recording requests for the STB, and (2) include the collected STB interaction data with the viewership data as taught by Ivanyi for the advantage of measuring and storing viewer behavior.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. and Fry et al. as applied to claim 1 above, and further in view of Reif et al. (U.S. Pub. No. 2008/0147882).

Regarding claim 11, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 9).  Fry et al. discloses wherein the PAN transceiver unit's processor and memory are further configured to (1) time-stamp detection of new devices on the wireless PAN (see fig. 4) and wherein the viewership information further comprises data indicative of a time duration for the detected devices being connected to the wireless PAN in association with the time-stamped collected channel information (see col. 7, lines 26-col. 8, line 51, fig. 4).  

Reif et al. discloses (2) time-stamp disconnection of detected devices from the wireless PAN (see paragraph 0020, lines 20-32).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. and Fry et al. to include (2) time-stamp disconnection of detected devices from the wireless PAN as taught by Reif et al. for the advantage of automatically deleting a transient connection profile once a certain period of time has elapsed.

Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. and Fry et al. as applied to claim 1 above, and further in view of Kang et al. (U.S. Pub. No. 2012/0044057).
Regarding claim 22, Cugnini et al. and Fry et al. discloses everything claimed as applied above (see claim 20).  However, Cugnini et al. and Fry et al. are silent as to wherein the PAN transceiver unit is capable of detecting observable devices that are within range of the Bluetooth BLE network independently of any registration process for pairing the observable devices with the PAN transceiver unit via the Bluetooth BLE network.
Kang et al. discloses wherein the PAN transceiver unit is capable of detecting observable devices that are within range of the Bluetooth BLE network independently of 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system and method of Cugnini et al. and Fry et al. with the teachings of Kang et al., the motivation being to minimizing power consumption of the device and easily performing pairing – see paragraphs 0006-007, 0010. 

Regarding claim 23, Cugnini et al., Fry et al. and Kang et al. discloses everything claimed as applied above (see claim 22).  Kang et al. discloses wherein the PAN transceiver unit is capable of detecting both observable devices that are registered with the Bluetooth BLE network and observable devices that are unregistered with the Bluetooth BLE network (paragraph 0084, see fig. 4).

  Regarding claim 24, Cugnini et al., Fry et al. and Kang et al. discloses everything claimed as applied above (see claim 23).  Kang et al. discloses wherein the mobile application, upon execution by the portable computing device’s processor, is further configured to advertise a unique identifier via the Bluetooth BLE network, wherein the unique identifier establishes the portable computing device as being registered to pair with the Bluetooth BLE network and having the proxy service (see paragraphs 0084, 0023).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Fry et al. and Kang et al. as applied to claim 1 above, and further in view of Givon et al. (U.S. Pub. No. 2014/0344843).

Regarding claim 25, Cugnini et al., Fry et al. and Kang et al. discloses everything claimed as applied above (see claim 23).  However, Cugnini et al., Fry et al. and Kang et al. are silent as to wherein the PAN transceiver unit’s processor and memory are further configured to condition output of the viewership data to the portable computing device via the Bluetooth BLE network based on the portable computing device pairing itself with the PAN transceiver unit.
Givon et al. discloses wherein the PAN transceiver unit’s processor and memory are further configured to condition output of the viewership data to the portable computing device via the Bluetooth BLE network based on the portable computing device pairing itself with the PAN transceiver unit (see paragraph 0103).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system and method of Cugnini et al., Fry et al. and Kang et al. with the teachings of Givon et al., the motivation being to conveying information derived from the detection to the server – see abstract. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 13, 2022.